Citation Nr: 0529016	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-26 125	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for residuals of 
squamous cell oropharyngeal carcinoma, to include as 
secondary to exposure to herbicides and asbestos.  

2.  Entitlement to service connection for hypertension.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from April 
1964 to April 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the veteran's claims for service 
connection for residuals of squamous cell oropharyngeal 
carcinoma, and hypertension.  In July 2005, he testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  

The veteran also perfected an appeal of the August 2003 
rating decision denying his claim for service connection for 
diabetes mellitus (DM).  But at the July 2005 hearing, he 
withdrew this claim from appellate consideration (see 
transcript of the hearing, pg. 2).  So this claim is no 
longer before the Board.  
See 38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  There is no persuasive evidence suggesting the veteran's 
squamous cell oropharyngeal carcinoma either originated in 
service, was manifest to a compensable degree within one year 
following separation from service or was otherwise causally 
related to his military service, including claimed exposure 
to herbicides and asbestos.  

2.  The veteran's hypertension did not originate in service, 
is not otherwise causally related to his military service, 
and did not manifest to a compensable degree within one year 
following his separation from service. 



CONCLUSIONS OF LAW

1.  The veteran's squamous cell oropharyngeal carcinoma was 
not incurred or aggravated during service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The veteran does not have hypertension that was incurred 
or aggravated during service or that may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided to the veteran in May and June 2003, so 
prior to the RO's initial decision in August 2003.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The May and June 2003 VCAA notices provided the veteran with 
notice of the evidence needed to support his claims that was 
not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the May and June 2003 VCAA letters did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  The letters requested that he provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In developing his claims, the RO initially obtained the 
veteran's service medical records (SMRs), pertinent personnel 
records, and his VA outpatient treatment (VAOPT) records from 
2002 and 2003.  Private treatment records were also obtained 
from Dr. Bollen, and St. Joseph's Cancer Treatment Center.  
At the July 2005 hearing, the veteran said Dr. Winn also 
treated him for hypertension a few years after his separation 
from service (pg. 6).  Unfortunately, however, Dr. Winn is 
deceased and his medical records are not available.  Id.  In 
addition, he said he had received treatment at the VA Medical 
Center (VAMC) in Little Rock since 2003.  These additional 
VAOPT records were requested from the VAMC and associated 
with the claims file.  At the hearing in July 2005, he signed 
a waiver of initial consideration by the RO of this 
additional evidence (see VA Form 21-4138).  See also, 38 
C.F.R. § 20.1304(c) (2004).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.




Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including hypertension and 
malignant tumors, are presumed to have been incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
This presumption, however, is rebuttable by probative 
evidence to the contrary.


Legal Analysis

Entitlement to Service Connection for Residuals of 
Squamous Cell Oropharyngeal Carcinoma

The veteran contends that he was exposed to herbicides and 
asbestos during his military service, and that this exposure 
caused his oropharyngeal carcinoma.  Specifically, he 
testified at his hearing that he used an herbicide ("24T") 
for clearing bushes during a 3-week period at Fort Polk, 
Louisiana (pgs. 3, 16).  He also said that he was exposed to 
asbestos in the ceiling tiles of the barracks for a 2-month 
period while he was stationed at Fort Polk (pgs. 3, 14).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  See, 38 
U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  But in this 
case, the veteran did not serve in the Republic of Vietnam, 
so these provisions do not apply.  Id.

But even if a claimant does not meet the criteria to 
establish presumptive service connection, the United States 
Court of Appeals for the Federal Circuit has determined that 
he or she is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  But as already 
alluded to, competent medical evidence is required to 
establish a nexus between a current disability and military 
service.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his oropharyngeal carcinoma to his service in the military, 
including exposure to herbicides.  Id.  And unfortunately, 
there is no other competent medical evidence on record 
establishing this necessary link.  

With regard to the veteran's claimed asbestos exposure, there 
is no statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's Office 
of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
M21-1, part VI, para. 7.21(a)(1).

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Rating 
specialists must develop any evidence of asbestos exposure 
before, during, and after service.  A determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  M21-1, part VI, para. 
7.21(d)(1).

As an initial matter, the Board notes that the veteran's SMRs 
are negative for any indication of cancer or exposure to 
asbestos.  His VAOPT records and records from St. Joseph's 
Cancer Treatment Center indicate he developed a neck mass in 
2003, many years after service, which was diagnosed as 
oropharyngeal carcinoma.  He successfully underwent 
radiation, and a May 2003 follow-up appointment revealed no 
evidence of the disease.  Since then, however, VAOPT records 
indicate he has complained of residual throat and neck pain, 
and a dry mouth and nose.

As mentioned, the veteran claims he was exposed to asbestos 
for two months while he was stationed at Fort Polk, 
Louisiana.  But there is no evidence corroborating this; and, 
at the hearing, he was unable to describe the ceiling tiles 
or explain why he believed they contained asbestos (pgs. 3, 
14).  His civilian occupation before and after military 
service was a meat cutter (see response to May 2003 VCAA 
letter).  His military personnel records indicate his 
principal duties were basic combat training from April 1964 
to September 1964, scout observer from September 1964 to 
January 1966, and switchboard operator from January 1966 to 
April 1966.  None of these occupations are noted by VA as 
involving asbestos exposure.  See M-21, part VI, para. 
7.21(b).  In short, other than his own belief that he was 
exposed to asbestos, there is nothing in the record to 
suggest that he was.  And aside from this, although he quit 
20 or 25 years ago, he has a history of cigarette smoking 
(pg. 16).

Even setting aside the question of whether the veteran was 
exposed to asbestos, there is still no competent medical 
evidence establishing a nexus between his oropharyngeal 
carcinoma and military service - including the claimed 
exposure.  See Espiritu, 2 Vet. App. at 494; Edenfield , 8 
Vet. App. at 388; Robinette, 8 Vet. App. at 74; Grottveit, 5 
Vet. App. at 93.  As mentioned, the veteran, himself, is not 
qualified to provide a competent medical opinion 
etiologically linking his cancer to his service in the 
military.  Id.  So unfortunately, this claim must be denied.


Entitlement to Service Connection for Hypertension

According to 38 C.F.R. § 4.104, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, DC 7101, Note 1.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure (BP) (i.e., bottom number) is predominantly 90 mm or 
greater, and isolated systolic hypertension means the 
systolic BP (i.e., top number) is predominantly 160 mm or 
greater with a diastolic BP of less than 90 mm.  Id.

The veteran's SMRs are negative for any indication of 
hypertension.  At his October 1963 entrance physical, his BP 
was 128/28.  At his June 1964 separation physical, his BP was 
130/80.  At the July 2005 hearing, he admitted that he did 
not develop hypertension in the military (pgs. 5-6).  He said 
that he was told he had high BP a couple of years after being 
discharged from service - in 1968 by Dr. Winn.  Id.  As 
mentioned, Dr. Winn is deceased and his treatment records are 
unavailable.  The first record documenting treatment for 
hypertension is a May 1987 private treatment record from Dr. 
Bollen, which indicates the veteran reported that he had a 
12-year history of hypertension, in other words, beginning in 
1975.

Even if the veteran is given the benefit of the doubt as to 
the onset of his hypertension - whether in 1968 as claimed at 
the hearing or in 1975 as noted in Dr. Bollen's treatment 
records, there is no evidence that he initially developed 
hypertension while in the military or within the one-year 
presumptive period following his discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a) (Disabling hypertension that develops within 1 year 
after separation will be given the same benefit of service 
connection as any of the chronic diseases listed in this 
section).   So service connection can not be granted on a 
presumptive basis.

But as alluded to earlier, the veteran may still be entitled 
to service connection with proof of direct causation.  See 
Combee, 34 F.3d at 1042.  But again, competent medical 
evidence is required to establish this.  And, in this case, 
there is no competent medical evidence on record establishing 
this necessary link.  So this claim must also be denied.


Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

For the reasons outlined above, the claims for service 
connection for residuals of squamous cell oropharyngeal 
carcinoma and hypertension must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

The claims for service connection for residuals of squamous 
cell oropharyngeal carcinoma and hypertension are denied.




                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


